Exhibit 10.6

CASH AMERICA INTERNATIONAL, INC.

Summary of 2011 Short Term Incentive Plan

On January 26, 2011, the independent members of the Board of Directors (the
“Board”) of Cash America International, Inc. (the “Company”), on the
recommendation of its Management Development and Compensation Committee (the
“Committee”), approved the terms and conditions of the short term incentive
compensation plan for executive officers of the Company for 2011 (the “2011 STI
plan”), which is a cash incentive plan that will be administered by the
Committee under the Company’s Senior Executive Bonus Plan, as amended. Under the
2011 STI plan, a cash bonus pool may be funded based on the Company’s
achievement of certain financial objectives for 2011 and on other factors as
determined by the Committee. No executive officer has any contractual right to
receive an award under the 2011 STI Plan.

The Committee established performance measures for the 2011 STI plan based on
the Company’s goals for earnings before taxes, excluding any unusual items (the
“EBT”). The Committee also established additional performance measures for the
President of the Company’s Retail Services Division and the President of the
Company’s E-Commerce Division (the “Division Presidents”), which are tied to
financial measures applicable to their respective business units (“Division
Measures”). Incentives for the Company’s President and Chief Executive Officer,
Chief Financial Officer and General Counsel are based on the Company’s
consolidated EBT, and incentives for the Division Presidents are based in part
on the Company’s consolidated EBT and in part on the Division Measures
applicable to their respective business units.

Before any awards can be earned and available for payment under any aspect of
the 2011 STI plan, the Company must meet a threshold level of EBT in 2011 and/or
a threshold level of a particular Division Measure in 2011. As the Company’s EBT
and/or a Division Measure increases above the established threshold, the amount
available to be paid under the 2011 STI plan increases ratably thereafter not to
exceed a cap of 200%. After December 31, 2011, the Committee will evaluate
whether the Company has met the threshold EBT and/or whether a Division has met
its applicable Division Measure threshold, and the Committee will determine
whether or not to pay out awards under the 2011 STI plan and the amounts of such
awards, if any. In addition, the 2011 STI plan contains a “clawback” provision
that allows the Committee to recoup all or some of the amount paid to an
executive officer under certain circumstances when there is a material
restatement of the Company’s financial results.

The target percentage of base salary for each executive officer who was named in
the Company’s 2011 Proxy Statement that would be payable upon achieving the 2011
EBT and/or the applicable Division Measure goals and the portion of their
incentive that is tied to such goals are as follows:

 

Name

   Target
Percentage of
Base Salary   Portion of
Target tied to
2011 EBT   Portion of Target
tied to an
applicable 2011
Division Measure

Daniel R. Feehan,

President and Chief Executive Officer

   100%   100%   —

Thomas A Bessant, Jr.,

Executive Vice President and Chief Financial Officer

   70%   100%   —

Timothy S. Ho,

President – E-Commerce Division

   70%   25%   75%(1)

Dennis J. Weese,

President - Retail Services Division

   70%   50%   50%(2)

J. Curtis Linscott,

Executive Vice President, General Counsel & Secretary

   70%   100%   —


 

(1) Based on the profitability of the E-Commerce Division.

(2) Based on the profitability of the Retail Services Division.